14‐3709 
Crupar‐Weinmann v. Paris Baguette America, Inc. 
14‐3709 
Crupar‐Weinmann v. Paris Baguette America, Inc. 
 
                                  UNITED STATES COURT OF APPEALS 

                                                FOR THE SECOND CIRCUIT 

                                                          _______________ 

                               August Term, 2015 
                                                  
             (Argued: October 28, 2015               Decided: June 26, 2017) 
                                                  
                               Docket No. 14‐3709 
                                            
                                _______________ 
                                                  
    DEVORAH CRUPAR‐WEINMANN, individually and on behalf of all others similarly 
                                     situated, 
                                                  
                                Plaintiff‐Appellant, 
                                            
                                      —v.— 

                        PARIS BAGUETTE AMERICA, INC., doing business as P 
                                         aris Baguette, 
                                                    
                                      Defendant‐Appellee.* 
                                       _______________ 
 
 
 
                                                       

* The Clerk of Court is respectfully directed to amend the caption to conform to the 
caption above. 
 

B e f o r e: 
                KATZMANN, Chief Judge, POOLER and CHIN, Circuit Judges. 
                                  _______________ 
        
       Appeal from a judgment of the district court dismissing the plaintiff’s 
amended complaint with prejudice. The plaintiff brought suit against the 
defendant alleging a willful violation of the Fair and Accurate Credit 
Transactions Act of 2003 (“FACTA”), Pub. L. No. 108–159, 117 Stat. 1952 
(codified as amended at 15 U.S.C. § 1681c(g)). Specifically, when the plaintiff 
purchased food at the defendant’s restaurant, she received a printed receipt that 
contained her credit card’s expiration date, one of several pieces of identifying 
information that FACTA prohibits printing on a receipt so as to reduce the risk of 
consumer identity theft. The plaintiff alleges that this action presented a material 
risk of harm of identity theft and constitutes an injury in fact sufficient for 
standing to sue. Here, however, we find it dispositive that Congress 
subsequently passed legislation amending FACTA to clarify that a receipt 
containing a printed expiration date does not raise a material risk of identity theft. 
This clarification, coupled with the absence of any specific allegations concerning 
the unintended exposure of the plaintiff’s receipt to others, let alone allegations 
of actual identity theft, leads us to the conclusion that the bare procedural 
violation the plaintiff alleges here is insufficient to satisfy the injury‐in‐fact 
requirement necessary to establish Article III standing. On this basis, we AFFIRM 
the judgment of the district court.  
                                   _______________ 

                GREGORY A. FRANK (Marvin L. Frank, on the brief), Frank LLP, New 
                     York, NY; Khaled (Jim) El Nabli, Joseph H. Lilly, and Peter Y. 
                     Lee, Nabli & Associates, P.C., New York, NY, for Plaintiff‐
                     Appellant. 
                 
                JOSHUA A. BERMAN (Mary Jane Yoon and Eric L. Unis, on the brief), 
                     Troutman Sanders LLP, New York, NY, for Defendant‐Appellee. 

                                                   _______________ 
 
                                                       2
 

      KATZMANN, Chief Judge:  

      When does a bare procedural violation of a statutory right constitute an 

injury in fact sufficient for standing to bring suit in federal court? Although the 

Supreme Court recently addressed this question in Spokeo, Inc. v. Robins, 136 S. 

Ct. 1540 (2016), as revised (May 24, 2016), the inquiry is necessarily context‐

specific to the statutory right in question and the particular risk of harm 

Congress sought to prevent. Here, we address this issue as it relates to the Fair 

and Accurate Credit Transactions Act of 2003 (“FACTA”), Pub. L. No. 108‐159, 

117 Stat. 1952 (codified as amended at 15 U.S.C. § 1681c(g)), an issue of first 

impression in this Circuit. Guided by unambiguous statutory language that a 

receipt with a credit card expiration date does not raise a material risk of identity 

theft, and finding that the bare procedural violation alleged by the plaintiff does 

not present a material risk of harm, we conclude that allegations in her amended 

complaint do not satisfy the injury‐in‐fact requirement necessary to establish 

Article III standing to bring suit. Accordingly, we AFFIRM the judgment of the 

district court dismissing her amended complaint for lack of standing. 




 
                                           3
 

                                   BACKGROUND 

I. Factual History 

      The brief factual history of this case is drawn from plaintiff’s amended 

complaint filed after we remanded the case to the district court. FACTA seeks to 

prevent identity theft by, among other things, requiring that venders who accept 

credit and debit cards not print “more than the last 5 digits of the card number or 

the expiration date upon any receipt provided to the cardholder at the point of 

the sale or transaction.” 15 U.S.C. § 1681c(g)(1). When plaintiff Devorah Crupar‐

Weinmann purchased food at Paris Baguette’s midtown Manhattan restaurant 

on September 19, 2013, she paid for it with a credit card and received a printed 

receipt displaying her card’s expiration date. She alleges that during this time 

period, “Paris Baguette routinely gave receipts to its customers at the point of 

sale at its various retail stores which displayed the expiration dates of the 

customers’ credit and/or debit cards, in violation of the requirements of FACTA.” 

Am. Compl. ¶ 17. The plaintiff’s amended complaint is otherwise devoid of 

specific factual allegations concerning her interaction with the restaurant or any 

consequences that stemmed from the display of her credit card’s expiration date 

 
                                          4
 

on the printed receipt. Instead, her complaint emphasizes that Congress’s goal in 

passing FACTA was to reduce the risk of consumer identity theft by “mak[ing] it 

more difficult for identity thieves to obtain consumers’ [c]ard information by 

reducing the amount of information identity thieves could retrieve from found or 

stolen [c]ard receipts.” Id. ¶ 26. She further alleges that by “knowingly and 

recklessly print[ing] . . .  [c]ard expiration dates on the [c]ard receipts,” Paris 

Baguette violated FACTA, id. ¶ 92, and that doing so “created a real, non‐

speculative harm in the form of increased risk of identity theft,” id. ¶ 29.  

II. Procedural History 

      In 2013, Crupar‐Weinmann filed her initial complaint, which the defendant 

moved to dismiss, primarily on the basis that she failed to plead facts sufficient 

to allege plausibly that Paris Baguette willfully violated FACTA. Following full 

briefing and oral argument, the district court granted the defendant’s motion to 

dismiss. See Crupar‐Weinmann v. Paris Baguette Am., Inc., No. 13 CIV. 7013 JSR, 

2014 WL 2990110, at *1, *5 (S.D.N.Y. June 30, 2014). The district court dismissed 

the plaintiff’s claims with prejudice, “convinced that plaintiff would not be able 

to plausibly plead a claim for willful violation of FACTA, even if she were given 

 
                                            5
 

the opportunity to replead.” Id. at *5. Crupar‐Weinmann then moved for 

reconsideration, asserting both that the district court misconstrued the pleading 

standard for a willful violation of FACTA and that it erred in dismissing her 

complaint with prejudice and without leave to amend; the court denied this 

motion on both grounds. See Crupar‐Weinmann v. Paris Baguette Am., Inc., 41 F. 

Supp. 3d 411, 413–14 (S.D.N.Y. 2014). 

      Crupar‐Weinmann then appealed, and on October 28, 2015, we heard 

argument in both her case and a related case involving a similar legal question, 

Katz v. The Donna Karan Company, LLC, et al., No. 15‐464. Shortly thereafter, the 

Supreme Court heard oral argument in Spokeo, which raised questions 

concerning whether a plaintiff who “allege[s] a bare procedural violation, 

divorced from any concrete harm, [can] satisfy the injury‐in‐fact requirement of 

Article III.” 136 S. Ct. at 1549. We held both this case and Katz until the Court 

rendered its decision in Spokeo, which clarified standing doctrine in ways that we 

explain in more detail below. Given Spokeo’s elucidation, we subsequently 

vacated and remanded both cases “to allow plaintiffs an opportunity to replead 

their claims to comport with the pleading standards set forth in Spokeo, and to 

 
                                          6
 

allow the district courts to address any standing questions in the first instance,” 

and we retained appellate jurisdiction over the outcomes. Cruper‐Weinmann v. 

Paris Baguette Am., Inc., 653 F. App’x 81, 82 (2d Cir. 2016).  

      On remand, Crupar‐Weinmann amended her complaint, Paris Baguette 

again moved to dismiss, and the district court again dismissed the plaintiff’s 

complaint with prejudice, this time concluding that she lacked standing to bring 

claims for violations of FACTA’s requirements. Cruper‐Weinmann v. Paris 

Baguette Am., Inc., No. 13 CIV. 7013 (JSR), 2017 WL 398657 (S.D.N.Y. Jan. 30, 

2017). Crupar‐Weinmann then moved to renew her appeal; we granted that 

motion, and the parties submitted letter briefing addressing the propriety of the 

district court’s dismissal in light of Spokeo. 

                                      DISCUSSION 

I.    Standard of Review 

      We review de novo the district court’s decision to dismiss the complaint for 

lack of standing pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6), “construing the 

complaint in plaintiff’s favor and accepting as true all material factual allegations 




 
                                            7
 

contained therein.” Donoghue v. Bulldog Inv’rs Gen. P’ship, 696 F.3d 170, 173 (2d 

Cir. 2012). 

II. Standing to Allege A Bare Procedural Violation of Law 

       On appeal, the plaintiff challenges the district court’s dismissal of her 

amended complaint on the basis that she did not plead a concrete injury in fact 

sufficient to establish Article III standing to bring suit against Paris Baguette.  

       A.      Standing Doctrine After Spokeo 

       In Lujan v. Defenders of Wildlife, the Supreme Court explained that the 

“irreducible constitutional minimum of standing contains three elements”: (1) 

“an injury in fact” to “a legally protected interest” that is both “(a) concrete and 

particularized, and (b) actual or imminent, not conjectural or hypothetical,” (2) “a 

causal connection between the injury and the conduct complained of,” and (3) 

that it is “likely, as opposed to merely speculative, that the injury will be 

redressed by a favorable decision.” 504 U.S. 555, 560–61 (1992) (citations and 

internal quotation marks omitted). As here, the controversy in Spokeo implicated 

the “concrete and particularized” element of injury‐in‐fact standing analysis. See 

Spokeo, 136 S. Ct. at 1545, 1548. There, the Court considered a claim against 

 
                                           8
 

Spokeo, a “people search engine,” alleging that when Spokeo trawled online 

sources to generate a profile of the plaintiff, it collected and reported inaccurate 

information about him, including his age, education, and marriage and family 

status, as well as job and socioeconomic position. Id. at 1544, 1546. The plaintiff 

asserted that Spokeo qualified as a “consumer reporting agency” under the Fair 

Credit Reporting Act of 1970 (“FCRA”), 84 Stat. 1127 (codified as amended at 15 

U.S.C. §§ 1681 et seq.), and that, as a result, Spokeo was required “to ‘follow 

reasonable procedures to assure maximum possible accuracy’ of consumer 

reports, . . . to limit the circumstances in which such agencies provide consumer 

reports ‘for employment purposes,’ . . . and to post toll‐free numbers for 

consumers to request reports,” among other protections. Spokeo, 136 S. Ct. at 1545 

(quoting 15 U.S.C. §§ 1681e(b), 1681b(b)(1), 1681j(a)). Importantly, as with 

FACTA, violators of the FCRA can be liable for both actual and statutory 

damages. Id. The Spokeo plaintiff’s putative class action lawsuit alleged that in 

publishing incorrect information about the plaintiff and similarly situated 

individuals, Spokeo willfully failed to comply with the FCRA’s requirements, id. 

at 1546, and the case turned on whether harms stemming from bare procedural 

 
                                           9
 

violations of the FCRA could satisfy the concreteness element of injury‐in‐fact 

standing analysis. 

      The Supreme Court concluded that while the Spokeo plaintiff could not 

“allege a bare procedural violation, divorced from any concrete harm, and satisfy 

the injury‐in‐fact requirement of Article III,” that did “not mean . . . that the risk 

of real harm cannot satisfy the requirement of concreteness.” Id. at 1549 

(emphasis added). After all, as “Congress is well positioned to identify intangible 

harms that meet minimum Article III requirements, [and] its judgment is also 

instructive and important,” Congress “may ‘elevat[e] to the status of legally 

cognizable injuries concrete, de facto injuries that were previously inadequate in 

law.’” Id. (quoting Lujan, 504 U.S. at 578). Given the variety of ways a consumer 

reporting agency could run afoul of the FCRA, the Court recognized that while 

any given “violation of one of the FCRA’s procedural requirements may result in 

no harm,” “Congress plainly sought to curb the dissemination of false 

information by adopting procedures designed to decrease that risk.” Id. at 1550. 

Thus, the critical question for standing purposes is “whether the particular 

procedural violations alleged in this case entail a degree of risk sufficient to meet 

 
                                           10
 

the concreteness requirement.” Id. (emphasis added). The Court remanded the 

case for the lower court to engage in this inquiry in the first instance. Id. 

      B.     Post‐Spokeo Second Circuit Standing Doctrine 

      We recently had the opportunity to apply Spokeo to another consumer class 

action lawsuit concerning a statute with a wide‐ranging set of procedural rights 

and requirements, the Truth in Lending Act (“TILA”), Pub. L. No. 90–321, 82 

Stat. 146 (1968) (codified as amended at 15 U.S.C. §§ 1601 et seq.), in Strubel v. 

Comenity Bank, 842 F.3d 181 (2d Cir. 2016). Unlike the single violation alleged 

here, Strubel involved a variety of alleged violations of the TILA, all related to 

required disclosures concerning the plaintiff’s rights and responsibilities as a 

credit card holder and borrower of the bank. Id. at 185–86. Applying Spokeo, we 

recognized that “an alleged procedural violation can by itself manifest concrete 

injury where Congress conferred the procedural right to protect a plaintiff’s 

concrete interests and where the procedural violation presents a ‘risk of real 

harm’ to that concrete interest.” Id. at 190. We noted, however, an important 

limitation: “[E]ven where Congress has accorded procedural rights to protect a 

concrete interest, a plaintiff may fail to demonstrate concrete injury where 

 
                                           11
 

violation of the procedure at issue presents no material risk of harm to that 

underlying interest.” Id. at 190. A central inquiry, then, is whether the particular 

bare procedural violation may present a material risk of harm to the underlying 

concrete interest Congress sought to protect. Accordingly, in Strubel, we held that 

those of the defendant’s practices that “could cause consumers unwittingly not 

to satisfy their own obligations and thereby to lose their rights . . . raise[d] a 

sufficient degree of the risk of real harm necessary to [establish] concrete injury 

and Article III standing,” while other allegations where plaintiff “fail[ed] to 

demonstrate sufficient risk of harm to a concrete TILA interest from 

[defendant’s] alleged failure[s]” were properly dismissed for lack of standing. Id. 

at 200. 

III.   Material Risk of Harm under FACTA 

       Applying Strubel, the key inquiry here is whether Paris Baguette’s alleged 

bare procedural violation — printing Crupar‐Weinmann’s credit card expiration 

date on her receipt — presents a material risk of harm to the underlying concrete 

interest Congress sought to protect in passing FACTA. We find it dispositive that 

in 2007, Congress clarified FACTA in the Credit and Debit Card Receipt 

 
                                           12
 

Clarification Act of 2007 (“Clarification Act”), stating that “[e]xperts in the field 

agree that proper truncation of the card number, . . . regardless of the inclusion of 

the expiration date, prevents a potential fraudster from perpetrating identity theft 

or credit card fraud.” Pub. L. 110–241, § 2(a)(6), 122 Stat. 1565, 1565 (2007) 

(emphasis added). This makes clear that Congress did not think that the inclusion 

of a credit card expiration date on a receipt increases the risk of material harm of 

identity theft.  

       Crupar‐Weinmann counters that the Clarification Act maintained 

FACTA’s prohibition on printing credit card expiration dates on receipts, which 

reflects Congress’s continued belief that the action does pose a material risk of 

harm. While we acknowledge that the Clarification Act maintained FACTA’s 

prohibition on this practice, we decline to draw plaintiff’s proposed inference, 

because in the same Act, Congress expressly observed that the inclusion of 

expiration dates did not raise a material risk of identity theft, presumably to 

curtail the “hundreds of lawsuits [that] were filed [after FACTA’s passage] 

alleging that the failure to remove the expiration date was a willful 

violation . . . even where the account number was properly truncated[, and n]one 

 
                                           13
 

of these lawsuits contained an allegation of harm to any consumer’s identity.” 

Pub. L. 110–241 § 2(a)(4)–(5), 122 Stat. at 1565. Congress could not have been 

clearer in stating that “[t]he purpose of this Act is to ensure that consumers 

suffering from any actual harm to their credit or identity are protected while 

simultaneously limiting abusive lawsuits that do not protect consumers but only 

result in increased cost to business and potentially increased prices to 

consumers.” Id. § 2(b), 122 Stat. at 1566. Given this clarification of FACTA, 

coupled with our holding in Strubel that a plaintiff must allege that, at a 

minimum, the bare “procedural violation presents a ‘risk of real harm’ to [her] 

concrete interest,” 842 F.3d at 190, we conclude that the plaintiff here has not 

alleged in her amended complaint that Paris Baguette’s bare procedural violation 

of FACTA posed a material risk of harm to her.1 We thus join our sister Circuit in 

concluding, in a case with a nearly identical set of allegations, that “[i]n these 
                                                     

1  This is not to say that it is impossible to allege a different “bare procedural violation” 
of 15 U.S.C. § 1681c(g) for which some plaintiff might have standing. In a circumstance 
like this, however, where the plaintiff alleges no particular harm beyond a purely 
procedural violation, and Congress has found that that particular bare procedural 
violation does not increase the risk of the relevant material harm, the plaintiff lacks 
standing to proceed with such a suit.  
 
 
                                                        14
 

circumstances, it is hard to imagine how the expiration date’s presence could 

have increased the risk that [plaintiff’s] identity would be compromised.” Meyers 

v. Nicolet Rest. of De Pere, LLC, 843 F.3d 724, 727 (7th Cir. 2016).  

                                     CONCLUSION 

      For these reasons, we join the Seventh Circuit in holding that the printing 

of an expiration date on an otherwise properly redacted receipt does not 

constitute an injury in fact sufficient to establish Article III standing to bring a 

claim alleging a bare procedural violation of FACTA. Accordingly, the judgment 

of the district court is AFFIRMED. 




 
                                            15